Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tanya Arenson on 4/08/2021.


The application has been amended as follows: 
Claim 1 (Currently Amended). A method of detecting the presence of an IL-18 genotype in a sample from a subject, comprising: a) contacting a sample from a subject with at least two nucleic acid reagents that specifically hybridize to said IL-18 genotype that comprises a C/T at rs5744285, wherein said sample is a cardiac or blood sample, wherein said subject has sickle cell disease, sickle cell trait, hemolytic anemia, or increased levels of heme or IL-18 in circulation relative to a sample lacking said IL-18 genotype, wherein said nucleic acid reagent is selected from the group consisting of i) at least one nucleic acid probe that hybridizes to a C allele at rs5744285 and at least one nucleic acid probe that hybridizes to a T allele at rs5744285, and ii) at 

Claim 6 (Currently Amended). The method of claim 1, wherein said nucleic acid reagent is detectably labelled, wherein said detecting comprises a detection technique selected from the group consisting of a hybridization assay, a sequencing assay, and an amplification assay.

Claim 20 (Currently Amended). A method of treating or preventing cardiac dysfunction and/or ventricular arrhythmia, comprising: a) detecting the presence of an IL-18 genotype in a sample from a subject, wherein said IL-18 genotype comprises a C/T at rs5744285, wherein said sample is a cardiac or blood sample, wherein said subject has sickle cell disease, sickle cell trait, hemolytic anemia, or increased levels of heme or IL-18 in circulation relative to a sample lacking said IL-18 genotype; and b) administering an anti-IL-18 treatment when said IL-18 genotype is present, wherein said anti-IL-18 treatment is selected from the group consisting of interleukin 18 binding protein (IL-18bp), hydroxyurea and decitabine.

Claim 27 (Currently Amended). The method of claim 20, wherein said detecting comprises contacting a sample from the subject with a nucleic acid reagent that specifically hybridizes to an IL-18 gene, wherein said nucleic acid reagent is selected from the group consisting of i) at least one nucleic acid probe that hybridizes to a C allele at rs5744285 and at least one nucleic acid probe that hybridizes to a T allele at rs5744285, and  ii) at least one nucleic acid primer that hybridizes to a C allele at rs5744285 and at least one nucleic acid primer that hybridizes to a T allele at rs5744285.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are allowed because the prior art does not teach or fairly suggest 1) a method of detecting the presence of an IL-18 genotype which comprises a C/T at rs5744285 in a subject that has sickle cell disease, sickle cell trait, hemolytic anemia, or increased levels of heme or IL-18 relative to a sample without said IL-18 genotype by using oligonucleotides where at least one oligonucleotide hybridizes to the C allele at rs5744285 and one oligonucleotide hybridizes to the T allele at rs5744285, or 2) A method of treating or preventing cardiac dysfunction and/or ventricular arrhythmia, comprising: a) detecting the presence of an IL-18 genotype in a sample from a subject, wherein said IL-18 genotype comprises a C/T at rs5744285, wherein said sample is a cardiac or blood sample, wherein said subject has sickle cell disease, sickle cell trait, hemolytic anemia, or increased levels of heme or IL-18 in circulation relative to a sample lacking said IL-18 genotype; and b) administering an anti-IL-18 treatment when said IL-18 genotype is present, wherein said anti-IL-18 treatment is selected from the group consisting of interleukin 18 binding protein (IL-18bp), hydroxyurea and decitabine.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        




/JEHANNE S SITTON/Primary Examiner, Art Unit 1634